Annex I

 
REFINANCING AMENDMENT NO. 2 dated as of June 26, 2009 (this “Amendment”),
relating to the Credit Agreement dated as of June 27, 2001, as amended and
restated as of June 5, 2009, as amended by Refinancing Amendment No. 1 dated as
of June 10, 2009 (the “Credit Agreement”), among Rite Aid Corporation, a
corporation organized under the laws of the State of Delaware (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), Citicorp North
America, Inc., as administrative agent and collateral processing agent (in such
capacities, the “Administrative Agent”), and the other agents party thereto.
 
RECITALS
 
A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.
 
B.   The Credit Agreement permits the Borrower to obtain from any Lender or
Additional Lender Refinancing Indebtedness in respect of the Revolving
Commitments (and Loans outstanding thereunder) in the form of new Revolving
Commitments and additional Revolving Loans pursuant to a Refinancing Amendment
(provided that all Revolving Commitments outstanding immediately prior to the
effectiveness of the Refinancing Amendment shall be terminated and replaced
pursuant to such Refinancing Amendment).
 
C.  On the Amendment Effective Date (as defined below), the Borrower intends to
(a) terminate, pursuant to Section 2.08(b) of the Credit Agreement, all
Revolving Commitments in effect immediately prior to the Amendment Effective
Date and (b) obtain, pursuant to Section 6.01(c) of the Credit Agreement, new
Revolving Commitments in an aggregate amount of $1,000,000,000 from the lenders
signatory hereto (the “New Revolving Lenders”).  The proceeds of Revolving Loans
(if any) made on the Amendment Effective Date pursuant to such new Revolving
Commitments, together with the proceeds from the issuance of Permitted First
Priority Debt referred to in Section 1.3(c) below, will be used on the Amendment
Effective Date (a) to make the payments described in Section 1.3(d) hereof and
(b) to pay fees and expenses incurred in connection with the foregoing.
 
D.  This Amendment is a Refinancing Amendment pursuant to Section 6.01(c) of the
Credit Agreement.
 

--------------------------------------------------------------------------------


 
AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the New Revolving Lenders and the Administrative Agent
hereby agree as follows:
 
ARTICLE I

 
Amendment
 
SECTION 1.1.  Amendment of the Credit Agreement. i) The definition of the term
“Alternate Base Rate” set forth in Section 1.01 of the Credit Agreement is
hereby amended by replacing the period at the end of the first sentence thereof
with the following clause: “; provided further that solely for purposes of
calculating interest in respect of any Revolving Loan that is an ABR Loan the
Alternate Base Rate will be deemed to be 4.00% per annum on any day when the
Alternate Base Rate would otherwise be less than 4.00% per annum.”
 
(b)  The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby deleted and replaced with the following
definition:
 
“Applicable Rate” means, on any day, (a) with respect to any ABR Tranche 2 Term
Loan, a rate per annum of 0.75% and, with respect to any Eurodollar Tranche 2
Term Loan, a rate per annum of 1.75%, (b) with respect to any ABR Tranche 3 Term
Loan, a rate per annum of 2.00% and, with respect to any Eurodollar Tranche 3
Term Loan, a rate per annum of 3.00%, (c) with respect to any ABR Loan (other
than a Tranche 2 Term Loan, a Tranche 3 Term Loan, an Other Revolving Loan or an
Other Term Loan) or Eurodollar Loan (other than a Tranche 2 Term Loan, a Tranche
3 Term Loan, an Other Revolving Loan or an Other Term Loan), as the case may be,
(i) from June 26, 2009 through November 28, 2009, (A) 3.50% in the case of any
ABR Loan and 4.50% in the case of any Eurodollar Loan and (ii) thereafter, the
applicable rate per annum set forth below (expressed in basis points) under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, in each case
based upon the Average Revolver Availability determined as of the most recent
Adjustment Date, (d) with respect to any Other Revolving Loan or Other Term
Loan, the “Applicable Rate” set forth in the Refinancing Amendment or Loan
Modification Agreement relating thereto and (e) with respect to the commitment
fees payable hereunder, (i) from June 26, 2009 through November 28, 2009, 1.00%
and (ii) thereafter, the applicable rate per annum set forth below (expressed in
basis points) under the caption “Commitment Fee Rate”, based upon the Average
Revolver Availability determined as of the most recent Adjustment Date:
 
RATING:
ABR Spread
(bps)
Eurodollar Spread
(bps)
Category 1
Average Revolver Availability greater than $650,000,000
325
425
Category 2
Average Revolver Availability greater than $350,000,000 but less than or equal
to $650,000,000
350
450
Category 3
Average Revolver Availability less than or equal to $350,000,000
375
475

 


 

--------------------------------------------------------------------------------


 
 
RATING
Commitment Fee Rate
(bps)
Category 1
Average Revolver Availability greater than $500,000,000
100bps
Category 2
Average Revolver Availability less than or equal to  $500,000,000
75bps



(c)  The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting in the last sentence thereof
immediately after the text “Notwithstanding the foregoing,” the text “(a)” and
(ii) replacing the period at the end of the last sentence thereof with the
following text: “ and (b) solely for purposes of calculating interest in respect
of any Revolving Loan that is a Eurodollar Loan, the LIBO Rate in respect of any
applicable Interest Period will be deemed to be 3.00% per annum if the LIBO Rate
for such Interest Period calculated pursuant to the foregoing provisions would
otherwise be less than 3.00% per annum.”
 
(d)  The definition of the term “Revolving/Tranche 1 Term Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby deleted and replaced
with the following definition (which shall be placed in the appropriate
alphabetical order):
 
“Revolving Maturity Date” means September 30, 2012.
 
Each reference in the Credit Agreement to “Revolving/Tranche 1 Term Maturity
Date” shall be replaced with a reference to “Revolving Maturity Date”.
 
(e)  Section 2.12(a) of the Credit Agreement is hereby amended by deleting the
text “rate of 0.25%” set forth therein and inserting in its place the text
“Applicable Rate”.
 
SECTION 1.2.  Revolving Commitments. ii) Subject to the terms and conditions set
forth herein, effective as of the Amendment Effective Date, all Revolving
Commitments in effect immediately prior to the Amendment Effective Date  (the
“Existing Revolving Commitments”) will be terminated pursuant to Section 2.08(b)
of the Credit Agreement; provided, however, that the foregoing shall not affect
(i) the LC Commitment of any Issuing Bank or (ii) the obligation of the
Swingline Lender to make Swingline Loans pursuant to Section 2.04 of the Credit
Agreement, in each case as in effect immediately prior to the Amendment
Effective Date.
 
(b)  Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, simultaneously with the termination of the Revolving Commitments
pursuant to
 

--------------------------------------------------------------------------------


 
clause (a) above, (i) each Lender that has executed and delivered to the
Administrative Agent, on or prior to the Amendment Effective Date, a signature
page to this Amendment as a “New Revolving Lender” shall become or continue to
be, as applicable, a Revolving Lender and a Lender under the Credit Agreement
and (ii) the “Revolving Commitment” of each New Revolving Lender (the “New
Revolving Commitments”) will be the amount of the commitment set forth with
respect to such New Revolving Lender on Annex I hereto.  The New Revolving
Commitments of the New Revolving Lenders are several and no New Revolving Lender
shall be responsible for any other New Revolving Lender’s failure to make
Revolving Loans.
 
(c)  For all purposes of the Senior Loan Documents, (i) the Revolving Commitment
of each New Revolving Lender, and the Loans made by each New Revolving Lender
pursuant to such Revolving Commitments, shall constitute a “Revolving
Commitment” and “Revolving Loans”, respectively, under the Credit Agreement and
(ii) all Letters of Credit issued prior to the Amendment Effective Date shall
continue to be Letters of Credit issued pursuant to the Credit Agreement.
 
(d)  The termination of the Existing Revolving Commitments pursuant to
Section 1.2(a) above, and the effectiveness of the New Revolving Commitments
pursuant to Section 1.2(b) above, in each case on the Amendment Effective Date,
are subject to the satisfaction of the following conditions:
 
(i) After giving effect to such termination and effectiveness and the borrowing
of Revolving Loans on the Amendment Effective Date, the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement shall be
satisfied on and as of the Amendment Effective Date, and the New Revolving
Lenders shall have received a certificate of a Financial Officer dated the
Amendment Effective Date to such effect.
 
(ii) The Collateral and Guarantee Requirement shall have been satisfied.
 
(iii) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Marc Strassler, General Counsel of the Borrower, in each case addressed
to the Administrative Agent and the Lenders under the Credit Agreement,
including the New Revolving Lenders, and dated the Amendment Effective Date, in
substantially the forms delivered in connection with Refinancing Amendment No.
1, modified, however, to address the New Revolving Commitments and this
Amendment, and covering such other matters relating to the Loan Parties, the
other Senior Loan Documents, the Senior Collateral and the transactions
contemplated hereby to occur on the Amendment Effective Date as the
Administrative Agent may reasonably request, and otherwise reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.
 
(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan
 

--------------------------------------------------------------------------------


 
Party that authorize the transactions contemplated hereby, the incumbency and
authority of the Person or Persons executing and delivering the Amendment and
the other documents contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(v) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying that the representations and warranties set forth in Section 2.1
hereof are true and correct as of the Amendment Effective Date.
 
(vi) If any Revolving Loans are to be made on the Amendment Effective Date, the
Administrative Agent shall have received a borrowing request in a form
acceptable to the Administrative Agent requesting that the New Revolving Lenders
make the Revolving Loans to be made to the Borrower on the Amendment Effective
Date.
 
(vii) After giving effect to the borrowing of Revolving Loans on the Amendment
Effective Date, the Borrowing Base Amount on the Amendment Effective Date shall
be no less than the sum of (A) the aggregate principal amount of Loans
outstanding on the Amendment Effective Date, (B) the LC Exposure on the
Amendment Effective Date and (C) any Additional Senior Debt outstanding on the
Amendment Effective Date.  The Administrative Agent and the Borrowing Base Agent
shall have received a completed Borrowing Base Certificate dated the Amendment
Effective Date and signed by a Financial Officer.
 
(viii) The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof (other than paragraph (b) thereof) shall have been satisfied.
 
(ix) Each Subsidiary Guarantor shall have entered into a Reaffirmation Agreement
pursuant to which such Subsidiary Guarantor reaffirms its obligations under the
Senior Subsidiary Guarantee Agreement and the other Senior Collateral Documents,
in form and substance reasonably satisfactory to the Administrative Agent.
 
SECTION 1.3.  Amendment Effectiveness.  The Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which the following
conditions have been satisfied:
 
(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Loan Party, (iii) each New Revolving Lender and
(iv) the Administrative Agent.  The aggregate amount of Revolving Commitments
shall constitute Refinancing Indebtedness permitted by the Restated Credit
Agreement.
 
(b)  The conditions to the effectiveness of the New Revolving Commitments set
forth in Section 1.2(d) hereof (other than clause (viii) thereof) shall have
been satisfied.
 

--------------------------------------------------------------------------------


 
(c)  The Borrower shall have obtained Revolving Commitments, Other Term Loans
and gross proceeds of Permitted First Priority Debt (or any combination of the
foregoing) in an aggregate amount of not less than $1,895,000,000.
 
(d)  The principal of and accrued and unpaid interest on all outstanding
Revolving Loans, Swingline Loans and LC Disbursements, and all accrued and
unpaid fees payable pursuant to Section 2.12(a) or (b) of the Credit Agreement,
in each as of the Amendment Effective Date, and all amounts owed in respect of
such prepayments pursuant to Section 2.16 of the Credit Agreement, shall have
been (or substantially simultaneously with the effectiveness of the New
Revolving Commitments shall be) paid in full, and the Administrative Agent shall
have received evidence reasonably satisfactory to it of such payment.
 
(e)  To the extent invoiced prior to the Amendment Effective Date, the
Administrative Agent and the Borrowing Base Agents shall have received payment
or reimbursement of their reasonable out-of-pocket expenses in connection with
this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Borrowing Base Agents.
 
(f)  To the extent invoiced prior to the Amendment Effective Date, Citigroup
Global Markets Inc. shall have received, for the account of the New Revolving
Lenders, payment of all fees owed to such New Revolving Lenders by the Borrower
on the Amendment Effective Date in connection with this Amendment and the
transactions contemplated hereby.
 
The Administrative Agent shall notify the Borrower, the New Revolving Lenders
and the other Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the amendment effected
hereby shall not become effective, and the obligations of the New Revolving
Lenders hereunder to provide the New Revolving Commitments will automatically
terminate, if each of the conditions set forth or referred to in Sections 1.2(d)
and 1.3 hereof has not been satisfied at or prior to 11:59 p.m., New York City
time, on June 26, 2009.
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.1.  Representations and Warranties.  iii)To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders, including the New Revolving Lenders, and the Administrative
Agent that, as of the Amendment Effective Date and after giving effect to the
transactions and amendments to occur on the Amendment Effective Date:
 
(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Credit Agreement, as amended hereby on the
Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy,
 

--------------------------------------------------------------------------------


 
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
SECTION 2.2.  Effect of Amendment.  iv)Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Credit Agreement  or any other Senior Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Senior Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Senior
Loan Document in similar or different circumstances.  This Amendment shall apply
to and be effective only with respect to the provisions of the Credit Agreement
and the other Senior Loan Documents specifically referred to herein.
 
(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Senior Loan Document, shall be
deemed a reference to the Credit Agreement, as amended hereby.  This Amendment
shall constitute a “Senior Loan Document” for all purposes of the Credit
Agreement and the other Senior Loan Documents.
 
SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and other Persons designated by the Borrower as “Arrangers”
in respect of this Amendment for their respective reasonable out-of-pocket
expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and such other
Persons.
 
SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 2.6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 

 
RITE AID CORPORATION,
 
by
   
     /s/ Frank Vitrano
   
Name: Frank Vitrano
   
Title:   Senior Executive Vice President,
           Chief Financial Officer and Chief
           Administrative Officer






 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE A HERETO,
 
by
   
      /s/ Marc Strassler
   
Name: Marc Strassler
   
Title:   Senior Vice President & Assistant
           Secretary






 
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE B HERETO,
 
by
   
      /s/ Marc Strassler
   
Name: Marc Strassler
   
Title:   Authorized Signatory






 
CITICORP NORTH AMERICA, INC.,
individually and as Administrative Agent and Collateral Processing Agent,
 
by
   
            /s/ Brendan Mackay
   
Name:  Brendan Mackay
   
Title:    Vice President

 

 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
Cole Taylor Bank
 
by
   
             /s/ Kavian Boots
    Name:  Kavian Boots     Title:    Managing Director  



 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
PNC Bank, National Association
 
by
   
             /s/ John Trieu
    Name:  John Trieu     Title:    Vice President  



 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
Bank of America, N.A.
 
by
   
             /s/ Richard D. Hill, Jr.
    Name:  Richard D. Hill, Jr.     Title:    Managing Director  

 
 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
Wells Fargo Retail Finance, LLC
 
by
   
             /s/ Danielle M. Baldinelli
    Name:  Danielle M. Baldinelli     Title:    Assistant Vice President  

 
 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
GMAC COMMERCIAL FINANCE LLC, for itself and as Master Servicer on behalf of CF
Blackburn, LLC
 
by
   
             /s/ Michael Malcangi
    Name:  Michael Malcangi     Title:    Vice President  



 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
General Electric Capital Corporation
 
by
   
             /s/ Peter F. Crispino
    Name:  Peter F. Crispino     Title:     Duly Authorized Signatory  



 

--------------------------------------------------------------------------------


 
 

 
New Revolving Lender signature page to
 
the Refinancing Amendment No. 2 to the Rite Aid Credit Agreement

 
To approve the Amendment:
 
U.S. Bank National Association
 
by
   
             /s/ Matthew Kasper
    Name:   Matthew Kasper     Title:     Assistant Vice President  

 
 

--------------------------------------------------------------------------------


 
Schedule A

 
SUBSIDIARY GUARANTORS
 


 
1.
112 Burleigh Avenue Norfolk, LLC

 
2.
1515 West State Street Boise, Idaho, LLC

 
3.
1740 Associates, L.L.C.

 
4.
3581 Carter Hill Road–Montgomery Corp.

 
5.
4042 Warrensville Center Road – Warrensville Ohio, Inc.

 
6.
5277 Associates, Inc.

 
7.
537 Elm Street Corp.

 
8.
5600 Superior Properties, Inc.

 
9.
657-659 Broad St. Corp.

 
10.
764 South Broadway-Geneva, Ohio, LLC

 
11.
Ann & Government Streets - Mobile, Alabama, LLC

 
12.
Apex Drug Stores, Inc.

 
13.
Broadview and Wallings-Broadview Heights Ohio, Inc.

 
14.
Brooks Pharmacy, Inc.

 
15.
Central Avenue and Main Street – Petal, MS, LLC

 
16.
Eagle Managed Care Corp.

 
17.
Eckerd Corporation

 
18.
Eckerd Fleet, Inc.

 
19.
EDC Drug Stores, Inc.

 
20.
Eighth and Water Streets – Urichsville, Ohio, LLC

 
21.
England Street-Asheland Corporation

 
22.
Fairground, L.L.C.

 
23.
GDF, Inc.

 
 

--------------------------------------------------------------------------------


 
24.
Genovese Drug Stores, Inc.

 
25.
Gettysburg and Hoover-Dayton, Ohio, LLC

 
26.
Harco, Inc.

 
27.
K & B Alabama Corporation

 
28.
K & B Louisiana Corporation

 
29.
K & B Mississippi Corporation

 
30.
K & B Services, Incorporated

 
31.
K & B Tennessee Corporation

 
32.
K&B Texas Corporation

 
33.
K & B, Incorporated

 
34.
Keystone Centers, Inc.

 
35.
Lakehurst and Broadway Corporation

 
36.
Maxi Drug North, Inc.

 
37.
Maxi Drug South, L.P.

 
38.
Maxi Drug, Inc.

 
39.
Maxi Green Inc.

 
40.
Mayfield & Chillicothe Roads – Chesterland, LLC

 
41.
MC Woonsocket, Inc.

 
42.
Munson & Andrews, LLC

 
43.
Name Rite, L.L.C.

 
44.
Northline & Dix – Toledo – Southgate, LLC

 
45.
P.J.C. Distribution, Inc.

 
46.
P.J.C. Realty Co., Inc.

 
47.
Patton Drive and Navy Boulevard Property Corporation

 
48.
Paw Paw Lake Road & Paw Paw Avenue–Coloma, Michigan, LLC

 

--------------------------------------------------------------------------------


 
49.
PDS-1 Michigan, Inc.

 
50.
Perry Distributors, Inc.

 
51.
Perry Drug Stores, Inc.

 
52.
PJC Dorchester Realty LLC

 
53.
PJC East Lyme Realty LLC

 
54.
PJC Haverhill Realty LLC

 
55.
PJC Hermitage Realty LLC

 
56.
PJC Hyde Park Realty LLC

 
57.
PJC Lease Holdings, Inc.

 
58.
PJC Manchester Realty LLC

 
59.
PJC Mansfield Realty LLC

 
60.
PJC New London Realty LLC

 
61.
PJC of Cranston, Inc.

 
62.
PJC of East Providence, Inc.

 
63.
PJC of Massachusetts, Inc.

 
64.
PJC of Rhode Island, Inc.

 
65.
PJC of Vermont Inc.

 
66.
P.J.C. of West Warwick, Inc.

 
67.
PJC Peterborough Realty LLC

 
68.
PJC Providence Realty LLC

 
69.
PJC Realty MA, Inc.

 
70.
PJC Realty N.E. LLC

 
71.
PJC Revere Realty LLC

 
72.
PJC Special Realty Holdings, Inc.

 
73.
Ram-Utica, Inc.

 

--------------------------------------------------------------------------------


 
74.
RDS Detroit, Inc.

 
75.
Read's Inc.

 
76.
Rite Aid Drug Palace, Inc.

 
77.
Rite Aid Hdqtrs. Corp.

 
78.
Rite Aid of Alabama, Inc.

 
79.
Rite Aid of Connecticut, Inc.

 
80.
Rite Aid of Delaware, Inc.

 
81.
Rite Aid of Florida, Inc.

 
82.
Rite Aid of Georgia, Inc.

 
83.
Rite Aid of Illinois, Inc.

 
84.
Rite Aid of Indiana, Inc.

 
85.
Rite Aid of Kentucky, Inc.

 
86.
Rite Aid of Maine, Inc.

 
87.
Rite Aid of Maryland, Inc.

 
88.
Rite Aid of Massachusetts, Inc.

 
89.
Rite Aid of Michigan, Inc.

 
90.
Rite Aid of New Hampshire, Inc.

 
91.
Rite Aid of New Jersey, Inc.

 
92.
Rite Aid of New York, Inc.

 
93.
Rite Aid of North Carolina, Inc.

 
94.
Rite Aid of Ohio, Inc.

 
95.
Rite Aid of Pennsylvania, Inc.

 
96.
Rite Aid of South Carolina, Inc.

 
97.
Rite Aid of Tennessee, Inc.

 
98.
Rite Aid of Vermont, Inc.

 

--------------------------------------------------------------------------------


 
99.
Rite Aid of Virginia, Inc.

 
100.
Rite Aid of Washington, D.C., Inc.

 
101.
Rite Aid of West Virginia, Inc.

 
102.
Rite Aid Realty Corp.

 
103.
Rite Aid Rome Distribution Center, Inc.

 
104.
Rite Aid Services, L.L.C.

 
105.
Rite Aid Transport, Inc.

 
106.
RX Choice, Inc.

 
107.
Seven Mile and Evergreen – Detroit, LLC

 
108.
Silver Springs Road – Baltimore, Maryland/One, LLC

 
109.
Silver Springs Road – Baltimore, Maryland/Two, LLC

 
110.
State & Fortification Streets – Jackson, Mississippi, LLC

 
111.
State Street and Hill Road – Gerard, Ohio, LLC

 
112.
The Lane Drug Company

 
113.
Thrift Drug Services, Inc.

 
114.
Thrift Drug, Inc.

 
115.
Thrifty Corporation

 
116.
Thrifty PayLess, Inc.

 
117.
Tyler and Sanders Roads, Birmingham – Alabama, LLC

 
118.
Rite Aid Payroll Management, Inc.

 
119.
Rite Aid Online Store, Inc.

 

--------------------------------------------------------------------------------


 
Schedule B
 


Subsidiary Guarantors
 


1.
 
Rite Fund, Inc.

 
2.
 
Rite Investments Corp.

 
3.
 
Rite Aid Hdqtrs. Funding, Inc.

 
4.
 
EDC Licensing, Inc.

 
5.
 
JCG Holdings (USA), Inc.

 
6.
 
JCG (PJC) USA, LLC

 
7.
 
The Jean Coutu Group (PJC) USA, Inc.

 

